                    Case 19-50680                 Doc 89       Filed 06/11/20                  Entered 06/11/20 11:12:42                     Page 1 of 19
Connecticut Local Fann Chapter 13 Plan                                                                                                                01!04/2019

                                               UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF CONNECTICUT

Fill in this information to identify your case:

Debtor 1*           I0/-l!.J    1cL           In-101m > I                  Gu;L     ;-~o,L       c
                     First Name      Middle Name Last Name
                    Social Security Number: XXX - XX
                         (Enter only last 4 digits)
                                                                            -0~[1EJ                                                       CHAPTER 13 PLAN

Debtor 2*
Spouse, if filing
                    l~--~11._______,
                      First Name     Middle Name Last Name
                    Social Security Number: XXX - XX -
                          (Enter only last 4 digits)
                                                                              DD DD
Case number
 (lfkn01rn)
                        Ii9- So6 c'?D I
*For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable.

 D ~-~Original Plan
 DI     IAmended Plan (Indicate                         I st, 2nd, etc.)                 ECF No. of prior plan

ji(l' i_.:4 iij Modified Plan (Indicate 1st, 2nd, etc.)                                  ECF No. of prior plan
                                                                                ~-----------'
Amended Plan: Only complete this section if this is an amended plan before confirmation.
Sections of the Plan that have been amended (list):
             Plan Section(s)        Amendment(s) (Describe)

                    I 2, I jt, $'z3.. ./ II                C 0/2.(2:J::c·rGr:>                       ;//J"hOU,v                r                         I
                                                        c...                                      4 ;,.,--, (.)
                    I 5, (               II                    (!)   fZ.   fZ.E e- Tl£   i;>                      l.>   ,<...]--r-
                                                                                                                                                         I
                    I                    I                                                                                                               I
If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority)
check each class of creditors affected. If the changes above affect only individual creditors, list each below.
            All Creditors (check all that apply):
                    D   secured
                    D   priority
                    ~- unsecured, non-priority
           0        The amendment affects individual creditors. List each below.
                    Creditor Name(s)                               Proof of Claim Number                          Type oJ.~laLm.. _
                                                                                                                  ~f'l3U~3NNO:J :JO l~i~J 210
                    I                                          I                                             l~ ex> A,1am-.t>!NV8 ·s·n '>!:.:!a1:-      I
                                                               I                                            I     ~z :b         \i' I I   tmr OlOZ      I
                    I                                          II                                                 I n '.::ll-u                          I
Modified Plan: Only complete this section if this is a modified plan after confirmation.
Sections of the Plan that have been modified (list):
                                                                                                                            -- ··-           \
.
l                  Case 19-50680     Doc 89     Filed 06/11/20           Entered 06/11/20 11:12:42      Page 2 of 19
               Plan Section(s)          Modification(s) (Describe)

               I                      I                                                                                I
               I                      I                                                                                I
               I                      I                                                                                I
If your plan modification affects all creditors of a certain class (secured, priority or unsecured non-priority)
check each class of creditors affected. If the changes above affect only individual creditors, list each below.
        All Creditors (check all that apply):
            D secured
            D priority
            D unsecured, non-priority
        D The modification affects individual creditors. List each below.
               Creditor Name(s)                     Proof of Claim Number               Type of Claim
                                                I

               I                                                                     II                                I
               I                                                                     II                                I
               I                                I   I                                II                                I
I.                                                                 NOTICES
           To Debtors:    Plans that do not comply with local rules and judicial rulings may not be confim1able.
                          All plans, amended plans and modified plans shall be served upon all creditors by the
                          Debtor and a certificate of service shall be filed with the Clerk.

                           "Collateral" as used in this Chapter 13 Plan means the property securing a claim.

                          If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. §
                          506, or if the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
                          exemption pursuant to 11 U.S.C. § 522(f), then the Debtor must do two things: (1)
                          indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
                          separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the
                          Contested Matter Procedure or local rules adopted after December I, 2017. If a separate
                          motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
                          506 or 11 U.S.C. § 522(f).

                           The Debtor must check the appropriate box (Included or Not Included) in the chart
                           below. If an item is checked as "Not Included," or if both boxes are checked, the
                           provision will be ineffective if later set out in this Chapter 13 Plan.

     The valuation of a secured claim pursuant to 11 ~~~6, set out in
     Section 3.2, which may result in a partia!J.R~~yt{Ji~~~tf
                                                           n.• ,N ~
                                                           1
                                                               t
                                                                            ...all to
                                                                        c;. ..,,;
                                                                                        ~-   Included
                                                                                                        •
                                                                                                            Not
                                                                                                            Included
     the secured creditor.                                             ·
     Avoidance of a judicial lien or nonpossess8q, ,:&,olqSurtljaNfllmWffY security                         Not
     interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3.                   •    Included
                                                                                                        ~   Included
     Assumption or rejection of executory contractseJ13xiJ'f~eases pursuant                                 Not
     to 11 U.S.C. § 365, set out in Section VI.                                         •    Included   ~   Included



                                                          Page 2 of 17
           Case 19-50680        Doc 89         Filed 06/11/20              Entered 06/11/20 11:12:42      Page 3 of 19
       To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
                     claim in order to be paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or
                     eliminated. You should read this Chapter 13 Plan carefully and discuss it with your
                     attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
                     wish to consult one.

                     If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
                     Chapter 13 Plan, you or your attorney must file an objection to confirmation no later
                     than 7 days before the date set for confirmation of the Chapter 13 Plan, unless
                     otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
                     Chapter 13 Plan without further notice if no objection to confirmation is filed. See
                     Fed.R.Bankr.P. 3015.

                     This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
                     Chapter 13 Plan does not mean that you will receive payment.

       To All         The Chapter 13 Plan contains no non-standard provisions other than those set out in
       Parties:       Section VII. The Debtor must check one box in the chart below indicating whether any
                      non-standard provision is Included or Not Included in Section VII of this Chapter 13
                      Plan.

 Non-standard provisions, set out in Section VII.
                                                                                          •    Included   w:   Not
                                                                                                               Included

II.                                PLAN PAYMENTS AND LENGTH OF PLAN

       The Debtor shall submit all or such p01iion of future earnings or other future income of the Debtor to
       the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this
       Chapter 13 Plan as required by 11 U.S.C. § 1322(a)(l ). Payments by the Debtor will be made as set
       forth in this Section II.
       2.1 Payments to Chapter 13 Standing Trustee.
           The Debtor will make payments to the Chapter 13 Standing Trustee as follows:

            $1    foe       I perl /YI O /,r:f-i-1 I for l rz_.4 j months.
            $1              j perj                   for l       Imonths.
             $1             I perJ         '       I for I . ,.  Imonths.
           If fewer than 60 months of payments are specified, additional monthly payments may be made to
           the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

       2.2 Source of Payments to the Chapter 13 Standing Trustee.
                                ldOd;S{!it!ti
                        lroll:)3UNOJ :JO J,J;lliSIG
                     1~nco A:Jldflil)!"N3 ·s·n '>:c!:J1~

                        sz :b v       1,   ~mr crnz



                                                           Page 3 of I 7
   Case 19-50680       Doc 89    Filed 06/11/20                Entered 06/11/20 11:12:42     Page 4 of 19
   Check all that apply.
   D   The Debtor will make payments pursuant to a payroll deduction order.
   Fill in employer information for payroll deduction:
   Employer Name:

   Employer Address:




   Employee Identification No:
                                 (Note: Redact SSN so only last 4 digits appear)

   D The Debtor will make payments directly to the Chapter              13 Standing Trustee at the following
       address (include case number on payment):
              Roberta Napolitano, Chapter 13 Standing Trustee
              PO Box 610
              Memphis, TN 38101-0610
2.3 Income Tax Refunds.
   Check one.
  'HThe Debtor will retain any income tax refunds received during the plan term. Note the Chapter
     13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
     disposable income if this option is selected.
   D The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return
     filed during the plan term within 14 days after filing the return and will turn over to the
     Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.
   D The Debtor will treat income tax refunds as follov.rs:



2.4 Additional Payments.
   Check one.
   Ei{None. If "None" ;s checked, the rest of this subpart need not be completed or reproduced.
   [] The Debtor will make additional payment(s) to the Chapter 13 Standing Trustee from other
       sources, as specified below. Describe the source, estimated amount, and date of each anticipated
       payment.


                Source:     lb0d3~l',Bci       .~~~ount         $:I~-----~I Date: I
                                           0
                                 2
                Sou:C~' •.AJl:• ~,;~ ~ ~~~:unt                  $:I               IDate:I::::============:
                                       1


                Sotirce:   Q37U ~%aunt$:!                                         IDate:I. . ______,

                                               Page -1 of 17
                Case 19-50680         Doc 89        Filed 06/11/20          Entered 06/11/20 11:12:42              Page 5 of 19
        2.5 Estimated Total Payments.
           The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter
           13 Standing Trustee is:

            $     \   B: o 1z .>/
        2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee
           Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following
           order:


           The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
           pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
           to priority under 11 U.S.C. § 507, the present value of all allmved secured claims, and payments to
           unsecured creditors as provided in this Chapter 13 Plan.

III.                                        TREATMENT OF SECURED CLAIMS

       3.1 Secured Claims That Will Not Be Modified.
           Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to
           avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section. Check all that apply.
           0     None.   If "None'·' is checkecl,   the rest of this subpart need not be completed or reproduced.
           g'There are secured claims treated in this Chapter 13 Plan that are not going to be modified.
           0     Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular
                 payments (Maintain) will be disbursed by the Debtor, as specified below.


       I. Creditor:
       Last 4 Digits of []]      rn   ~    lg       Check one of the following:
       Account No.:
                                                       [2LArrearage on Petition Date:            ~ro. ()-.
                                                       D   Balance on Arrearage Date:            i 11   z OI   S-O 8. "1- fJ

                                                    Interest Rate on Balance:                                  JC/. Ye
                                                    Regular Payment (Maintain) by Debtor:*\.59',7              .   t J7 \ /month
       D Real Property
          • Principal Residence               Check below regarding real property taxes and
                                              insurance:
           OOther (describe)
            - - - - - - - - - - - - - - - - , O Mortgage payq1en.1s~OO:~if'r'."'¾V~for:
                                                              ..i..f7J! :,Jfl~b-J;JO l~~1cr·
                                                  D Real esiamatnle's.dnE>!N\"8 ·s·n '>!~31:,
           Address of Collateral:                    Homeowais~n~alff tmf OZOl  •
           I f,·o     /;:: Ot</L./1).;P   12P   1~1JZ,ri1:c:o              IO   Debtor pays directly for:
                                                c·,.   c6/?Z.4·                 D   Real estate ta~     311.:;)
                                                                                D   Homeowners brsurance
       _gf' Personal PropertyNehicle

                                                            Page 5 of 17
        Case 19-50680               Doc 89        Filed 06/11/20            Entered 06/11/20 11:12:42       Page 6 of 19
    Description of Collateral (include first digit and last four digits of                   []-0~[1][1]
    VIN# for any vehicle):

        I ·zo10              Gin         c:..··     G/ (/ /c-O /../         XL
                                                                                                                         I
    *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
2. Creditor:   I                                                                                                                 I
Last 4 Digits of
Account No.:        ••••                          Check one of the following:
                                                      D Arrearage on Petition Date:            I                         I
                                                      D Balance on Arrearage Date:             I                         I
                                                  Interest Rate on Balance:                            I                         I
                                                  Regular Payment (Maintain) by Debtor:*!
                                                                                                                   I /month
D Real Property
    • Principal Residence                                                Check below regarding real property taxes and
    • Other (describe)                                                   msurance:
                                                                       I D Mortgage payments include escrow for:
        I                                                                   D Real estate taxes
    Address of Collateral:                                                  D Homeowners Insurance
                                                                       I D Debtor pays directly for:
    I
                                                                            D Real estate taxes
                                                                               D Homeowners Insurance
D   Personal Property/Vehicle
    Description of Collateral (include first digit and last four digits of
    VIN# for any vehicle):                                                                    •-••••
        I                                                                                                                  I
    *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
3. Creditor:    I                                                                                                                I
Last 4 Digits of
Account No.:            ••••                      Check one of the following:
                                                      D   Arrearage on Petition Date:
                                                                                               I                             I
                                                      D Balance on Arrearage Date:             I                             I
                    r
                                                   Interest Rate on Balance:                           I                         I
                            ,.J.Fb'.t::~t~1;~g::i;i~~9J:hr payment (Maintain) by Debtor:*\
                        tltnc~J rJ~ . Jnt1:1N;a ·s·; >1t1310w-
                               ,,
                                                                                                                    I /month
D   Real Property
                    bl :b v'               , , Nnr ornz
    • Principal Residence                                                    Check below regarding real property taxes and
                                                                             msurance:
     t]Other (describe)             .:=1~-, I I
                                    t...J ::i u =i                           D Mortgage payments include escrow for:
        I                                                                  1    D Real estate taxes
                                                                                D Homeowners Insurance

                                                            Page 6 of 17
    Case 19-50680        Doc 89     Filed 06/11/20            Entered 06/11/20 11:12:42     Page 7 of 19
   Address of Collateral:
   .----------------------, D Debtor pays directly for:
                                                                 D   Real estate taxes
                                                                 D   Homeowners Insurance


D Personal PropertyNehicle
   Description of Collateral (include first digit and last four digits of       D-D D D D
   VIN# for any vehicle):


  *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
   Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
   deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
   current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
   the amounts stated above are controlling. If relief from the automatic stay is ordered as to any item
   of Collateral listed in this Section, then, unless otherwise ordered by the Comi, all payments under
   this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
   claims based on that Collateral will no longer be treated by this Chapter 13 Plan.
    The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
    (Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.
3.2. Secured Claims Subject to Valuation Motion.
   ~ None. {f "None,.. is checked, the rest of this subpart need not be completed or reproduced.
   D   The Debtor intends to seek an order of the Bankruptcy Court valuing a claim pursuant to 11
       U.S.C. § 506.
   Secured Claims that arc Subject to a Separate Motion or Adversan' Proceeding Based on
   Valuation.
   Valuations under 11 U.S.C. § 506 may be sought to determine how a secured creditor's claim will
   be treated in a chapter 13 plan. This Chapter 13 Plan does not value claims. To value a claim
   pursuant 11 U.S.C. § 506, the Debtor must file and serve a separate motion pursuant to
   Fed.R.Bankr.P. 3012, 7004 and 9014(b). Any other form ofrelief sought by a debtor, including a
   determination of the extent, validity, and/or priority of a secured creditor's lien, must be determined
   in an adversary proceeding pursuant to Fed.R.Bankr.P. 7001.
   The information provided below is for information purposes only, and the Debtor's valuation stated
   herein is subject to change, without the need to modify this Chapter 13 Plan, based on the
   resolution of any motion or adversary proceeding on valuation. The amount of the creditor's claim
   in excess of the valuation determined by the Court for the Collateral shall be treated with other
   general unsecured claims and paid pro rata provided that the creditor timely files a proof of claim.
   The Debtor intends to file a motion r~,c3,.1Jesting that the Comi determine the value of the secured
   claims listed below. For  JH~5il~~~~~f:~~~J,~! .      secured claim listed belo_w, the Debtor states that
   the value of the securnJi'iJii.m.tslrOOW.-5e~ set-0Mt below. For secured claims of governmental
   units, unless otherwise ordered by tpr ~AU1hj~fe value of a secured claim listed in a proof of claim
                                              1
   controls over any contr~~ i&n~nt Uttffi befo\v. For each listed claim, the value of the secured
   claim as determined by the Cou.rt w~ ~e Pfid in full with interest at the rate stated below, upon an
   order of the Court on the  De@g.,icf:ipOJ
    The portion of any a!}owed claim that exceeds the amount of the secured claim will be treated as an
    unsecured claim under Section V of this Chapter 13 Plan. If the amount of a creditor's secured


                                               Page 7 of 17
    .•         Case 19-50680       Doc 89        Filed 06/11/20         Entered 06/11/20 11:12:42                    Page 8 of 19
             claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety
             as an unsecured claim under Section V of this Chapter 13 Plan. Unless otherwise ordered by the
             Court, the amount of the creditor's total claim listed on the proof of claim controls over any
             contrary amounts listed in this paragraph.                                              •
             The holder of any claim listed below will retain the lien on the Collateral of the Debtor or the
             estate(s) until the earlier of:
              (a) payment of the underlying debt determined under non bankruptcy law, or

              (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate.

             1. Real Property: ~NONE

l . Creditor:                                Creditor's Total Claim Amount:                Proposed Secured Claim
                                                                                   I              Amount
I                                        I                                              Total Secured Claim to be treated
Last 4 Digits of
Account No.:
Real Prope1iy
                        ••••                 Value of Collateral:
                                             I                                     11
                                                                                        in this ChaQter 13 Plan:

                                                                                                                                                     I
• Principal Residence                        Secured Portion of Creditor's             If claim is for taxes, list principal
• Other (describe)                           Lien:                                     amount of tax:

         I                               II                                        II                                                                I
                                             Unsecured Portion of Creditor's
Address of Collateral:

I
                                          ](aim*:
                                                                                   I
                                             Interest Rate:   I              I
                                             Check below regarding real
                                             prope11y taxes and insurance:
                                             D Mortgage payments include
                                                 escrow for:
                                                  D Real estate taxes
                                                 D Homeowners Insurance
                                             D  Debtor pays directly for:
                                                 D Real estate taxes
                                                 D Homeowners Insurance
                                             *Unsecured portion will be treated
                                             in Section IV or V, as appropriate.
2. Creditor:                                 Creditor's Total Claim Amount:                 Proposed Secured Claim
                                                                                                   Amount
                                         II
I                                                                                  I
                                                                                        !mota~ Sec:~lfi!f . ~.. be treated
Last 4 Digits of
Account No.:             ••••                Value of Collateral:
                                             I                                     11
                                                                                           this r:'b
                                                                                           H:!00
                                                                                                     .,: ~BlStJ.._,.,
                                                                                              - 6 A':)'....d,..,,8•}.,,,,
                                                                                                                  ,i;..,,.,a .-.; ii   '""·--' •~·
                                                                                                                                                     I
Real Property                                                                                                                              ~

                                                                                               ~ ~ ~ I I Nm Ullll
• Principal Residence                        Secured Portion of Creditor's              If clai s or taxes, list principal
OOther (describe)                            Lien:                                      amount of~~:~ ....15 ..J
                                             I                                     II                   U:j H-1                                      I

                                                         Page 8 of 17
        Case 19-50680         Doc 89           Filed 06/11/20           Entered 06/11/20 11:12:42                        Page 9 of 19

    I                             I Unsecured Portion of Creditor's
                                         claim*:
Address of Collateral:

I                                  II                                              I



                                        Interest Rate:        I              I
                                       Check below regarding real
                                       property taxes and insurance:
                                        D Mortgage payments include
                                               escrow for:
                                                D Real estate taxes
                                                D Homeowners Insurance
                                        D Debtor pays directly for:
                                          D Real estate taxes
                                          D Homeowners Insurance
                                        *Unsecured portion will be treated
                                        in Section IV or V, as appropriate.


3. Creditor:                                 Creditor's Total Claim Amount:                 Proposed Secured Claim
                                                                                                   Amount
I                                 11                                               I Total Secured Claim to be treated
Last 4 Digits of
Account No.:
Real Property
                   ••••                 I
                                             Value of Collateral:

                                                                                   11
                                                                                        in this ChaQter 13 Plan:

                                                                                                                                                        I
• Principal Residence                        Secured Po11ion of Creditor's              If claim is for taxes, list principal
• Other (describe)                           Lien:                                      amount of tax:

    I                              I   '.I                                         II                                                                   I
                                             Unsecured Portion of Creditor's
Address of Collateral:
                                   I         claim*:
I                                  I    I                                          I


                                             Interest Rate:   I              I
                                        Check below regarding real
                                        prope11y taxes and insurance:
                                         D M011gage payments include
                                               escrow for:
                                                D Real estate taxes
                                                D Homeowners Insurance
                                         D Debtor pays directly for:
                                           D Real estate taxes                                                               C'jfi"J9
                                                                                                                 ~~?;~~~ _,._,1"'\illS!O
                                           D Homeowners Insurance
                                                                                                    I   r'()i I 'h it•,,,J
                                                                                                ..:....i '
                                                                                             l~Ot,:'.')
                                                                                                             .-~•     ~'        :lO
                                                                                                                               .,
                                                                                                       . . ~ t\.. J'_.;.!...J~I,._.~,'
                                                                                                                                         s•n ""..1:n~
                                                                                                                       ---1"·•·)1',' ... •
                                                                                                                                             ~
                                                                                                                                     i'\-" :1 •   J;u


                                        *Unsecured portion will be treated
                                        in Section IV or V, as appropriate.                       bZ :b V I I Nnr OlOl
        2. Vehicles:      •   NONE



                                                         Page 9 of 17
      Case 19-50680       Doc 89         Filed 06/11/20       Entered 06/11/20 11:12:42            Page 10 of 19
1. Creditor:                         Value of Collateral:                                    Payment

                                 I                                         I Total Secured Claim to be treated
                                                                               in this Cha1~ter 13 Plan:
Last 4 Digits of
Account No.:       ••••              Value of Creditor's Lien:
                                                                               I                                       I
Check one below:                                                           I If claim
                                                                                   · 1s· fior taxes, r1st pnnc1pa
                                                                                                            · · 1
D Claim incurred 910 days or
  more pre-petition
                                     Interest Rate:   J
                                                                   I           amount of tax:
                                     Description of Collateral (include
D Claim incurred less than 910       first digit and last four digits of
                                                                                                                       I
  days pre-petition
                                     VIN# for any vehicle):

                                               •-••••
                                                                           I
2. Creditor:                         Value of Collateral:                                    Payment
                                                                               Total Secured Claim to be treated
                                 I                                         I
                                                                               in this Cha2ter 13 Plan:
Last 4 Digits of
Account No.:       ••••              Value of Creditor's Lien:
                                     I
                                                                               I                                       I
Check one below:                                                                  · ·1sf ior taxes, r1st pnnc1pa
                                                                           IIf claim                       ··1
D Claim incurred 910 days or
  more pre-petition
                                     Interest Rate: \               I       amount of tax:
                                     Description of Collateral (include
D Claim incurred less than 910       first digit and last four digits of
                                                                               I                                       I
  days pre-petition                  VIN# for any vehicle):

                                               •-••••
                                     I                                     I
3. Creditor:                         Value of Collateral:                                    Payment
                                                                               Total Secured Claim to be treated
I                                J   I
                                                                               in this Cha2ter 13 Plan:
Last 4 Digits of
Account No.:
Check one below:
                   ••••              Value of Creditor's Lien:
                                     I                                         I                                       I
                                                                               If claim is for taxes, list principal
D Claim incurred 910 days or                          I
  more pre-petition
                                     Interest Rate:                 I          amount of tax:
                                     Description of Collateral (include
D Claim incurred less than 910       first digit and last four digits of
                                                                               I                                       I
  days pre-petition
                                     VIN# for any vehicle):

                                               •-••••
                                     I                                     I
       3. Personal Property:     ~ONE



                                                                               bz :b V r I wnr OlOZ
                                                                                    ri,~
                                                                                    u~   ~   ~-1
                                                                                               B.:J
                                                                                                   I   &



                                                  Page 10 of 17
       Case 19-50680       Doc 89        Filed 06/11/20          Entered 06/11/20 11:12:42            Page 11 of 19
1. Creditor:                            Value of Collateral:                                      Payment

I                                  11                                        I Total Secured Claim to be treated
                                                                                  in this Cha2ter 13 Plan:
Last 4 Digits of
Account No.:       ••••              I
                                        Value of Creditor's Lien:
                                                                             II                                              I
Check one below:                                                                  If claim is for taxes, list principal
0 Claim incurred one ( 1) year       Interest Rate:       I             I         amount of tax:
  or more pre-petition.              Description of Collateral:
D Claim incurred less than one
                                                                                 I                                           I
  (I) year post-petition.           .I                                       l
2. Creditor:                            Value of Collateral:                                      Payment

I                                  11                                        I Total Secured Claim to be treated
                                                                                     in this Cha2ter 13 Plan:
Last 4 Digits of
Account No.:       ••••              I
                                        Value of Creditor's Lien:
                                                                             I!                                              I
Check one below:                                                                  If claim is for taxes, list principal
0 Claim incurred one ( 1) year           Interest Rate:   I             I         amount of tax:
  or more pre-petition.              Description of Collateral:                  I
                                                                                 I                                           I
0 Claim incurred less than one
  (I) year post-petition.            I                                       l
3. Creditor:                             Value of Collateral:                                     Payment

I                                    I                                       l Total  Secured Claim to be treated
                                                                               in this Cha2ter 13 Plan:
Last 4 Digits of
Account No.:       ••••              I
                                         Value of Creditor's Lien:
                                                                              II                                             I
Check one below:                                                                     If claim is for taxes, list principal
0 Claim incurred one (I) year            Interest Rate:   I             I            amount of tax:
  or more pre-petition.              Description of Collateral:
0 Claim incurred less than one
                                                                                 I                                           I
  (I) year post-petition.
                                        I                                    I
    3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(0),
       ,8( None. If "None'' is checked, the rest of this subpart need not be completed or reproduced
       D   The Debtor is seeking to avoid the fixing of judicial liens pursuant to 11 U.S.C. § 522(f).
           Judicial liens or nonpossessory, nonpurchase money security interests securing the claims may
           be avoided to the extent that they impair the exemptions under 11 U.S.C. § 522(f) as listed
           below. A separate motion must be filed and served pursuant to Fed.R.Bankr.P. 7004 and
           applicable local rules.
       To avoid liens pursuant to 11 U.S.C. § 522(f), the Debtor must file and serve a separate motion on
       the affected creditor(~) p~rsu_ai:t to_ Fed.R.Bankr.P. 3_012, 70~4 and 9014(b). Th,e ~ebt{?~ may at a
       later _date see~ to avo1? a Judicial hen held by a cred1t~r not hsted belo':. Tft~-~~~~Sl~:1::l .
       provided for mformat10nal purposes only, and are subject to change, yg~4tj:]lir.li~'.tcfill.6dizy this
       Chapter 13 Plan, based on the resolution of the Debtor's motion to avoid lien. The              <\1~
                                                                                                      CW6Fe
       creditor's avoided lien, if any, shall be treated \Vith other general unsect.\j~:bla~s and paid pro rata
       ~rovided tha~ the c_redito~ timely files a proof of claim. T~e a?1ount ~f the judic!a.!Ji~~ s1curity
       mterest that 1s avoided will be treated as an unsecured claim m Section IV or~~P11\Se, to the
       extent allowed. The amount, if any, of the judicial lien or security interest that 1s not avoided will be


                                                     Page 11 of 17
      Case 19-50680       Doc 89     Filed 06/11/20             Entered 06/11/20 11:12:42      Page 12 of 19
    paid in full as a secured claim under this Chapter 13 Plan. See, 11 U.S.C. § 522(f) and
    Fed.R.Bankr.P. 4003(d). The Debtor discloses the intention to avoid liens held by the following
    creditors.

1. Creditor:
I                                                   I
                                                        Collateral:                                          I
Last 4 Digits of Account No.:   DD DD                   Basis for
                                                        exemption:
Total Amount of
                                                        Amount of exemption that
Creditor's Claim:     I                             I could be claimed:                  I                  I
                                                        Amount of Claim to be treated
                                                        as unsecured claim:              I                   I
2. Creditor:                                            Collateral:
I                                                   I
Last 4 Digits of Account No.:   DD DD                   Basis for
                                                        exemption:
Total Amount of
                                                        Amount of exemption that
Creditor's Claim:     I                             I could be claimed:                  I                  I
                                                        Amount of Claim to be treated
                                                        as unsecured claim:              I                   I
3. Creditor:
I                                                   I
                                                        Collateral:                                          I
Last 4 Digits of Account No.:   DD DD                   Basis for
                                                        exemption:
Total Amount of
                                                        Amount of exemption that
Creditor's Claim:     I                             I   could be claimed:                I                   I
                                                        Amount of Claim to be treated
                                                        as unsecured claim:              I                   I
3.4 Surrender of Collateral.
    ~None.If "None" is checked, the rest of this subpart need not be completed or reproduced.
    D The Debtor elects to surrender to each creditor listed below the Collateral identified.
    D   Upon the entry of an order confirming this Chapter 13 Plan, pursuant to 11 U.S.C. § 1327(b)
        and Fed.R.Bankr.P. 3015(g)(2), the Debtor requests that the stay of an act against property of
        the estate provided in 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the Collateral
        surrendered to each creditor listed below pursuant to this Chapter 1~ Plan.
                                                                       1-::-;0d38G\t:in           ,..,
                                            . .                    I ,._-,,c, ,,.,J J-() 1~\e:,l;;,,,._,1
                                   Last 4 D11nts of AccounL '.., '-'ffi'' . . ,_ •(fotfitte,@11 Address Vehicle
         Name of Creditor
                                                                                         -nz
      1. ~ - - - ~
                                   No.
                                        ••••                 etc.)
                                                                    JbZ :b V I l Nfl{' OLii




                                                Page 11 of 17
           Case 19-50680         Doc 89      Filed 06/11/20                Entered 06/11/20 11:12:42        Page 13 of 19

                Name of Creditor            Last 4 Digits of Account Description of Collateral (Address. Vehicle,

           2. , - - - - - - - ,
                                            No.
                                                 • • • • ,--------~  etc.)



           3.
                                                 ••••
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in l l U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

      4.1 Applicability Of Post-Petition Interest.
         The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support
         obligations other than those treated in Section 4.4, will be paid in full without post-petition interest.
         If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
         the Court may order post-petition interest be paid on claims.
          If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
          being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
          interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
          interest per annum to the State of Connecticut Department of Revenue Service's priority and general
          unsecured state tax claims; and, _ _% interest per annum to the Internal Revenue Service's
          priority and general unsecured federal tax claims.
       4.2 Trustee's Fees.
          The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of
          the case but are estimated to be 10% of plan payments.

       4.3 Administrative Attorney's Fees.             •    PRO BONO              fl//J-
          Total Fees:               Total Expenses:                   Paid Prior to Confirmation: Balance Due:

         l~~II._____~~--~~-----'
          Total Allowance Sought:                         (Fees and Expenses)
                                          ~-------~
          Payable                          [Check one] 0 Through this Chapter 13 Plan
                                                       0 Outside of this Chapter 13 Plan

          Payable                              [Check one]                 D Through this Chapter 13 Plan
                                                                           D Outside of this Chapter 13 Plan
          Payable                              [Check one]                 0 Through this Chapter 13 Plan
                                                                           0 Outside of this Chapter 13 Plan
          Attorneys shall file applications for allo\\ ance of compensation and reimbursement of expenses
          pursuant to 11 U.S.C. § 330 if the total allo\\'ance sought exceeds $4.000.00 be_(9re confirmation of
          this Chapter 13 Plan. The Court \Yill consider alkrn ance of compensat~ltii<\1-i':'.Xi~~~m_ol3ernent of
                                                                             ,JJJ""lH 'J;1i•,,.:rrS·:!le .v. , •\q;l"'
          expenses ,\ithout such an application if the total allowance sou_,ajtt·JSI(~l~!Qd.l)i.s\iijs§ia1?t!i";l)'Zf.000.00.

       4.4 Domestic Support Obligation(s).                                                 bZ :b ";/ \ \ ttl1f urnz
          !F::A None. If "None" is checked, the rest of this subpart need not be completed or rer·oduced.
         ~                                                                                      03-1\=a
                                                           Page 13 of 17
   Case 19-50680       Doc 89     Filed 06/11/20      Entered 06/11/20 11:12:42       Page 14 of 19
   The allowed priority claims listed below are based on domestic support obligations,
   including domestic support obligations that have been assigned to or are owed to a
   governmental unit and will be paid less than the full amount of the claim under 11 U.S.C.
   § 1322(a)(4).
   D There are domestic support obligations.
   If this Chapter 13 Plan proposes less than full payment of a domestic support obligation then
   payments in this section shall be for a term of 60 months. See, 11 U.S.C. § 1322(a)(4). If the Debtor
   has domestic support obligations, use only the initials of minor children and do not list confidential
   information.

   1. Name of Creditor:   I                                                                           I
  Proof of Claim Number:      I                  I
  D   Current and paid outside of this Chapter 13 Plan.
  D   Not Current, and to be paid under this Plan as follows:

  2. Name of Creditor:    I                                                                           I
   Proof of Claim Number:     I                  I
  D   Current and paid outside of this Chapter 13 Plan.
  D   Not Current, and to be paid under this Plan as follows:

   3. Name of Creditor:   J
                                                                                                      I
   Proof of Claim Number:     I                  I
  D   Current and paid outside of this Chapter 13 Plan.
  D   Not Current, and to be paid under this Plan as follows:

4.5 Priority Claims.
   ~None.If ''None" is checked, the rest of this subpart need not be completed or reproduced.
    This Chapter 13 Plan may provide for less than full payment of all claims entitled to priority under
    11 U.S.C.§ 507(a)(l)(b) only if the Chapter 13 Plan provides that all of the Debtor's projected
   disposable income for a 5-year period beginning on the date that the first payment is due under this
    Chapter 13 Plan will be applied to make payments under the Chapter 13 Plan. This Chapter 13 Plan
    treats claims entitled to priority pursuant to 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4), as follows:

   1. Name of Creditor:
   Proof of Claim Number:
   Total Due:
   Amount of Principal Due:

   Amount of Interest Due:
   Interest to be Paid Through Chapter 13 Plan?      D Yes D No



                                             Pagc14ofl7
          Case 19-50680         Doc 89       Filed 06/11/20              Entered 06/11/20 11:12:42            Page 15 of 19

         2. Name of Creditor:   I
         Proof of Claim Number:     I                         I
         Total Due:                      I                                         I
         Amount of Principal Due:        I                                         I
         Amount of Interest Due:         I                                         I
         Interest to be Paid Through Chapter 13 Plan?             D Yes        • No          Interest Rate:
                                                                                                                   I
         3. Name of Creditor:   I                                                                              I
         Proof of Claim Number: j                             I
         Total Due:                      I                                         I
         Amount of Principal Due:        I                                         I
         Amount ofinterest Due:          I                                         I
         Interest to be Paid Through Chapter 13 Plan?             •      Yes       • No      Interest Rate:

V.                    TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

      5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.
         D None. If "None" is checked,       the rest o_f this subpart need not be completed or reproduced.
         Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors
         holding claims totaling:

                                                1~· ~ 0-r:;1..                 s7      I
         a dividend of
                          ~------~
                                                   11                          I   over a period of   ~_Z-_4_~J months.
      If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive
      100% of their claims plus interest), the interest rate to be paid to unsecured, non-tax claims is
      ~ % per annum.

VI.                      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       ~one. If "None" is checked, the rest of this section need not be completed or reproduced.
         D The Debtor is seeking to assume or reject executory contracts or unexpired leases in this
                          to! u.s_.c.
         D
             Plan pursuant      I       § 365. The details ~f th~ executory contract and/o~ u ~ iged
             lease the Debtor 1s seekmg to assume and/or reJect 1s set forth b~low.
                                                                                       1
             Assumed Contracts or Leases. The Debtor shall make current msta~j_p~ei-i¥J3or
                                                                                               :l~
                                                                                                  0
                                                                                                         ~\~~§         ~i~w.~~
                                                                                                                             31
                                                                                                                               :,

             lease payments as specified below, subject to any contrary Court orCr'~r"rule.:_Ar1fffMf                      Q!nl
             payments will be disbursed by the Chapter 13 Standing Trustee pursuabu~h~
             confimrntion order.
                                                                                                         031\::l

                                                        Page I 5 of 17
       Case 19-50680 Doc 89 Filed 06/11/20 Entered 06/11/20 11:12:42 Page 16 of 19
        Name of Creditor  Description of Current Installment   Amount of      Treatment of
                         Leased Property      Payment        Arrearage to be Arrearage (Refer
                                                                              to Other Plan
                          or Executory                            Paid
                                                                                Section if
                            Contract                                           Applicable)


       I                   II                   I sl                 I si                    II              I
          Proof of Claim
          Number:                                 To be paid by         To be disbursed
                                                  Debtor.               by Trustee.
       !                   I
       I                   11                   I sl                 I sl                    11              I
          Proof of Claim
          Number:                                 To be paid by         To be disbursed
                                                  Debtor.               by Trustee.
       I                   I
          I                11                   I sl                 I sl                    11              I
          Proof of Claim
          Number:                                 To be paid by         To be disbursed
                                                  Debtor.               by Trustee.
          I                I
      D Rejected Contracts or Leases
                                              Description of Leased Property or Estimated Claim to Be
                  Name of Creditor
                                                     Executory Contract          Treated in Section V


                                                                                    I                        I
                                                                                    I                        I
                                                                                    I                        I
       Notice of Proof of Claim Bar Date:
       The counter-party to a rejected contract or rejected lease shall file a proof of claim within thirty (30)
       days after entry of an order confirming this Chapter 13 Plan.

VII                              NON-STANDARD PLAN PROVISIONS

      ~None. If "None" is checked, the rest of this section need not be completed or reproduced.
                                                                             -~-~ .ij3Q_d~l~9
      Non~s~and_ard prov~s~ons must be s:t f~rth bel0\:7, or in an attach1ftrj~~~~fi31,
      prov1s10n 1s a prov1s1on not otherwise mcluded m the Local F<1,m-,i:6~~"Pian or
                                                                                        1p
      deviating from it. Non-standard provisions set out elsewhere in this Chimter it\PnMH void.
                                                                                        1
                                                                            bZ :b   V


      I                                                                          0311::1                 I

                                                  Pag~ 16 of 17
          Case 19-50680         Doc 89   Filed 06/11/20         Entered 06/11/20 11:12:42           Page 17 of 19

          PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
     IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

 I declare that the information set fo1ih in the foregoing Chapter 13 Plan is true and correct and is sworn to
 under penalty of perjury. By signing and filing this document each Debtor certifies that the wording
 and order of the provisions in this Chapter 13 Plan are identical to those contained in the
 Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
 provisio /ther than those set out in Section VII.



(D                                                       (Joint Debtor Signature)

 1J/J1✓1~L    ·r. Gl'kroc.r~ I
     Debtor (Type Name)
                                   G/s/
                                      1 Dat;
                                                 20    l1~J-o-in_t_D_e_b-to_r_(_T-yp_e_N_ai_n_e_) II~---D-a_t_e_ _________,
                                                                                            ~




  Attorney with permission to            Date
    sign on Debtor's behalf
[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 901 I.]




Note: An original document ,vith the Debtor's inked signature must be maintained by Debtor's attorney.




                                                     Page 17 of 17
1123/202!?        Case 19-50680                Doc 89         Filed 06/11/20     Entered
                                                                        CTB Live Database    06/11/20 11:12:42
                                                                                          Area                   Page 18 of 19
                                                       19-50680 Daniel Thomas Guilfoile
                              Case type: bk Chapter: 13 Asset: Yes Vol: v Chief: Julie A. Manning
                                     Date filed: 05/17 /20 I 9 Date oflast filing: 0I/21/2020
                                                 Debtor dismissed: 06/05/2019



                                                                       Creditors


                                 Aquarion Water
                                 Attn: President/Manager                                          (9052155)
                                 Box 36664                                                        (er)
                                 Portland, ME 04104

                                  Capital One Auto Finance
                                  Attn: President/Manager                                         (9052154)
                                  7933 Preston Road                                               (er)
                                  Plano, TX 75024

                                  Capital One Auto Finance, a division of Capital On
                                  AIS Portfolio Services, LP
                                                                                                  (9054493)
                                  Attn: Rejoy Nalkara
                                                                                                  (er)
                                  4515 N Santa Fe Ave. Dept. APS
                                  Oklahoma City, OK 73118

                                  Capital One Auto Finance, a division of Capital On
                                                                                                  (9055046)
                                  P.O. Box 4360
                                                                                                  (er)
                                  Houston, TX 77210

                                  Ferris Development Group, LLC
                                  c-o Brian R. Charville                                          (9125865)
                                  325 Donald Lynch Blvd., Ste. 200                                (er)
                                  Marlborough, MA 0 1752

                                  LVNV Funding, LLC
                                  Resurgent Capital Services                                      (9055 I 84)
                                  PO Box 10587                                                    (er)
                                  Greenville, SC 29603-0587

                                  MERRICK BANK
                                  Resurgent Capital Services                                       (9061769)
                                  PO Box 10368                                                     (er)
                                  Greenville, SC 29603-0368

                                  Ocwen Loan Servicing
                                  Attn: President/Manager
                                  1661 Worthington Road
                                  West Palm Beach, FL 33409

                                  PHH Mortgage Services
                                  Attn: President/Manager
                                  I Mortgage Way
                                  Mt. Laurel, NJ 08054

                                  Town of Fairfield                                                (9052156)

https:1/ecf.ctb. us courts .gov/cgi-bin/C reditorQry. pl?673679463439033-L_ 1_0-1                                                1/2
1!23l202G· •        Case 19-50680                  Doc 89          Filed 06/11/20      Entered
                                                                             CTB Live Database Area06/11/20 11:12:42                            Page 19 of 19
                                   Tax Collector                                                                            (er)
                                   Attn: President/Manager
                                   611 Old Post Road
                                   Fairfield, CT 06824

                                   U.S. Bank National Association, as Trustee for Ass
                                   c-o Linda St. Pierre, Esq.
                                                                                                                             (9107723)
                                   MeCalla Raymer Leibert Pierce, LLC
                                                                                                                             (er)
                                   50 Weston Street
                                   Haiiford, CT 06120
                                    United Illuminating
                                    e-o Nair & Levin                                                                         (9052158)
                                    707 Bloomfield Ave.                                                                      (er)
                                    Bloomfield, CT 06002

                                    United Illuminating
                                    Attn: President/Manager                                                                  (9052157)
                                    PO Box 9230                                                                              (er)
                                    Chelsea, MA 02150



                                        L                         PACER Service Center
                                        I-                  _ _ _ Transaction Receipt

                                        l                                 01/2312020 13:27:44


                                        ,~~!:R                                            l~~:i: _ _ 1
                                                · . :L   jna:11ucket0~-14:6_~543 l 2:0
                                                          lerad·   L.                                    ,-cl..:c9-_::_5=06=8=0=C=re=d=ito=r=
                                        l
                                                                                          !search
                                         Descnpt1011:          1tor 1st       .   .. .    !Criteria:      T} pe: All


                                        [~:~'~:~:e _Ji                                   j~os~: _      __~E-.1--~------_-___-___=__=__ =
                                                                                                                                       ___
                                                                                                                                      =_




                                                                                                                                                                      l
                                                                                                                                                                      tl
                                                                                                                                                                      I
                                                                                                                                                                      l
                                                                                                                                                                      l
                                                                                                                                                                      r
                                                                                                                                                                      I
                                                                                                                                                                      t
                                                                                                                                                                      r
                                                                                                                                                                      ,I.
                                                                                                                                                                      i
                                                                                                                                                                      t
                                                                                                                                                                      '
                                                                                                                                                                      i
                                                                                                                                                                      I
                                                                                                                                                                      1·'
                                                                                                                                                                      !
                                                                                                                                                                      f
                                                                                                                                                                      '~-,.

https ://ecf. ctb. uscourts .gov/cg i-b in/C reditorQry. pl ?673679463439033-L_ 1_ 0-1                                                                          212   f
                                                                                                                                                                      i
                                                                                                                                                                      f
                                                                                                                                                                      l
